Irrespective of whether the sustaining of any of the other assignments of error standing alone would require reversal, assignments of error 10 and 15, which are sustained, are of such magnitude as to mandate that the verdicts be set aside and that the sentences be vacated for the reasons set forth in the majority opinion.
The objection to the selection of the grand jurors was timely made prior to trial and should have been sustained.
The argument of the prosecutor that, "if you feel that a public servant who takes an oath to uphold the law and the Constitution of the state of Ohio, that they cannot come in and give false papers and false exhibits to those offices, and your answer to this community is that they can't do that, and you are not going to stand for that, in public office, then you will bring in a verdict of guilty on all three charges" commanded the jury to bring in a verdict of guilty if they did not stand for such conduct, rather than a verdict of "guilty" or "not guilty" as charged in the indictment based upon their determination made from the evidence and in accordance with the law.
Although the issue of the validity of the appointment of Richard Bridwell as special prosecutor has not been passed upon by the court, in my opinion, under the circumstances disclosed, the court did have the inherent judicial power to make the appointment for the limited purpose of this case. *Page 368